DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 July 2022 has been entered.
Status of Claims
Applicant has amended claims 1, 8 and 9.  No claims have been added or canceled.  Thus, claims 1-9 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 02 June 2022 with respect to:
objection to claims 1, 8 and 9,
objection to specification,
rejections of claim 1 under U.S.C. § 112(a),
rejections of claims 1-9 under U.S.C. § 112(b),
rejection to claims 1-9 under U.S.C. § 101, 
rejections of claims 1, 8 and 9 under 35 U.S.C. § 103 as being unpatentable over Wang (US Pub. No. 20170161729 A1) in view of Bankston et al (US Pub. No. 20170161734 A1), in further view of Lahav (US Pub. No. 20190308103 A1), and
rejections of claims 2-4 under 35 U.S.C. § 103 as being unpatentable over Wang in view of Bankston, in further view of Lahav, in further view of Hecht et al (US Pub. No. 20140012647 A1)
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges amendments to claims to overcome claim objections, objections to specification, and 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) rejections. However, amendments are not totally effective.  See revised claim objections and § 112(b) rejections below.  
Examiner acknowledges amendments to, and arguments regarding, claims to overcome 35 U.S.C. § 101 rejection.  However, arguments are not persuasive.
First, in view of apparatus claims 1-7, the amended claim is directed to software which is not one of the four statutory categories of invention.  The components of an obtaining portion, a deciding portion, a providing portion, an accepting portion, a determining portion, an exchange processing portion; and a control portion are, based on the broadest reasonable interpretation, software components.
The Applicant argues subject matter eligibility under Step 2A, Prong 1 because the claim (claims 1, 8 and 9) relates to a specific information processing apparatus and method as well as a non-transitory computer-readable storage medium that is not merely an abstract idea of a commercial interaction [remarks page 14].  Applicant cites specific limitation:
generating, by the control portion, an estimation model by performing machine learning of user's purchase history and estimating a purchase action of the user by using the estimation model, wherein the estimating a purchase action comprises estimating a member shop to be recommended to the user or a priority order of member shops to be recommended to the user,          wherein the estimation model which outputs the purchase action of the user is generated by using user's purchase history, posting history to an SNS and individual information as teacher data (Applicant’s emphasis added).
Examiner disagrees with Applicant contention.
Items such as “an estimation model (being) generated based on performing machine learning where such model is generated (i.e., trained) using specific, non-abstract, training data” [remarks page 15] is not claimed as specially reciting generating an output based on some sort of algorithm of machine learning (Examiner’s emphasis added).  At best, the wherein clause amounts to a statement of intended use which does not further limit the claim.  Further, the limitation is not clear as to what the applicant is trying to convey because teaching data is not tied into the estimation of the “purchase action”.  See new claim objections and § 112(b) rejections.
Applicant argues subject matter eligibility under Step 2A, Prong 2 in that the instantly claimed invention recites sufficient and substantial elements, which integrate any alleged judicial exception (abstract idea) into a practical application [remarks page 17].   Examiner respectfully disagrees.
In view of Step 2A, Prong 2 – i.e. practical application to a  judicial exception – limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a),
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo,
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b),
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c),
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo
Examiner maintains that the claimed invention does not contain any of these aforementioned limitations.
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f),
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g),
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Examiner maintains that the claimed invention are mere instructions to implement the abstract idea of determining a likelihood of making a purchase – i.e. “estimating a purchase action” - on a computer.
Applicant argues subject matter eligibility under Step 2B contending that the claimed system “reflect a significant improvement to a technical field (i.e., assisting purchase of commodities and the like by training a machine learning model using specific training data to make recommendations regarding member shops thereby facilitating and improving the convenience of a virtual currency purchase technique)” [remarks page 18].  Examiner respectfully disagrees.
As with determining a practical application to an abstract idea, types of limitations indicative of an inventive concept (aka “significantly more”) – subject matter eligibility under Step 2B - include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b),
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c),
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Further, limitations also indicative of an inventive concept include:
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).
Examiner maintains that the claimed invention does not contain any of these “types” of aforementioned limitations.
Limitations that are not indicative of an inventive concept include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f),
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g),
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h),
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo.
Examiner maintains that the claimed invention merely appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Applicant argues subject matter eligibility under Step 2A, Prong 2 citing Applicant’s specification at  [0105]  and [0111] which recites, inter alia:
"the server ... estimates the user's purchase action by using the estimation model ... and presents information according to the estimation result to the user. For example, the server ... changes the display order of the member shops displayed on the list screen ... based on the estimation result outputted from the estimation model ... and member shops more possibly used by each user are displayed in higher places"
In response to Applicant’s contention,  Examiner cites MPEP 2111.01
II. IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. 
Allegations of “estimat(ing) user's purchase action by using the estimation model” as recited in the specification are not evident in the claim as written.  
Applicant argues subject matter eligibility contending, inter alia, that “the instantly claimed invention recites additional elements that amount to significantly more than a judicial exception, and thus are patent subject matter eligible; i.e., Step 2B = YES” [remarks pages 19-21].  Examiner respectfully disagrees as discussed supra.
Rejections have been clarified herein in view of the claim amendments and the January 2019 Patent Subject Matter Eligibility Guidance – 2019 PEG.
Applicant's arguments filed with respect to claims regarding the 35 U.S.C. § 103 rejections have been fully considered. Although Examiner does not necessarily agree with Applicant’s contention regarding the cited prior art, Examiner cites new § 112(b) rejections and § 101 rejections based on January 2019 Patent Subject Matter Eligibility Guidance which prevent the Examiner from properly construing claim scope at this time. Also, Examiner has found additional art applied in the revised § 103 rejections.
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Claim Objections
Claims 1, 8 and 9 are objected to because the representative limitation:
generating, by the control portion, an estimation model by performing machine learning of user's purchase history and estimating a purchase action of the user by using the estimation model, wherein the estimating a purchase action comprises estimating a member shop to be recommended to the user or a priority order of member shops to be recommended to the user,          wherein the estimation model which outputs the purchase action of the user is generated by using user's purchase history, posting history to an SNS and individual information as teacher data.
is vague and indefinite.  First, it is not clear what “performing machine learning of user's purchase history” means to convey; either using machine learning “to determine something”, or determining user’s purchase history “by using machine learning” may be implied.  
Second, “to be recommended to the user” is merely a statement of intended use which does not further limit the claim.
Third, the wherein clause:
          wherein the estimation model which outputs the purchase action of the user is generated by using user's purchase history, posting history to an SNS and individual information as teacher data.
does not clearly claim “outputting the purchase action”.  
Fourth, it is not clear what “posting history” means to convey in that it may refer to “posting user’s purchase history to an SNS”, or if a user’s posting history and the user’s purchase history is used as “teacher data”.
Fifth, teacher data is not tied to the remainder of the claim or to any of the dependent claims.
Perhaps the Applicant means to convey something along the line of:
generating, by the control portion, an estimation model based on the user's purchase history and posting history to social networking service (SNS) ;
 estimating, by the control portion, a purchase action of the user by using the estimation model, wherein the estimating a purchase action comprises estimating a member shop or a priority order of member shops;
outputting, by a server, a recommendation to the user,      wherein the recommending includes the member shop or the priority order of member shops.
See related §112(b) rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8 and 9, the representative limitation:
generating, by the control portion, an estimation model by performing machine learning of user's purchase history and estimating a purchase action of the user by using the estimation model, wherein the estimating a purchase action comprises estimating a member shop to be recommended to the user or a priority order of member shops to be recommended to the user,          wherein the estimation model which outputs the purchase action of the user is generated by using user's purchase history, posting history to an SNS and individual information as teacher data.
is vague and indefinite for several reasons.  First, it is not clear what “performing machine learning of user's purchase history” means to convey; either using machine learning “to determine something”, or determining user’s purchase history “by using machine learning” may be implied.  
Second, “to be recommended to the user” is merely a statement of intended use which does not further limit the claim.
Third, the wherein clause:
          wherein the estimation model which outputs the purchase action of the user is generated by using user's purchase history, posting history to an SNS and individual information as teacher data.
does not clearly claim “outputting the purchase action” or where the purchase action is output to.  
Fourth, it is not clear what “posting history” means to convey in that it may refer to “posting user’s purchase history to an SNS”, or if a user’s posting history and “individual information” is used as “teacher data”.
Fifth, teacher data is not tied to the remainder of the claim or to any of the dependent claims.  In as much as the Applicant argues “teacher data” as training data, 
Perhaps the Applicant means to convey something along the line of:
generating, by the control portion, an estimation model based on the user's purchase history and posting history to social networking service (SNS) ;
 estimating, by the control portion, a purchase action of the user by using the estimation model, wherein the estimating a purchase action comprises estimating a member shop or a priority order of member shops;
outputting, by a server, a recommendation to the user,      wherein the recommending includes the member shop or the priority order of member shops.
However, this is not evident.  Correction is required.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 2-7 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Claims 1-7 (if interpret as software):
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to software, which is not one of the four statutory categories of invention.  The answer is NO.  The claim is subject matter ineligible.
Claims 8 and 9, and Claim 1 (if interpret as hardware):
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 8 is directed to a method, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 8 is directed to a method for determining a likelihood of making a purchase which is a judicial exception of a method of organizing human activity of a commercial interaction. 
Claim 8 recites, in part, a method of:
obtaining purchase information on a commodity or a service purchased by a user;
deciding, by the computer, on a quantity of virtual currency to be provided to the user, based on the purchase information;
providing the user with the virtual currency of the quantity decided on;
accepting from the user, an exchange request to exchange the virtual currency for a substitute thing comprising legal currency, electronic points or an article;
determining when the exchange request is accepted, whether or not it is within a predetermined period from a point of time when the virtual currency was provided;
performing exchange of the virtual currency when it is determined that it is within the predetermined period; and
generating an estimation model by performing machine learning of user's purchase history and estimating a purchase action of the user by using the estimation model.
which is a series of steps which describes the judicial exception of the method of organizing human activity.
Limitations such as:
wherein the estimating a purchase action comprises estimating a member shop to be recommended to the user or a priority order of member shops to be recommended to the user,
are merely a description of data which does not make the claim any less abstract.
Limitations such as:
wherein the estimation model which outputs the purchase action of the user is generated by using user's purchase history, posting history to an SNS and individual information as teacher data.
are merely statements of intended use which do not further limit the claim.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
obtaining, by a computer;
deciding, by the computer;
providing, by the computer, 
accepting, by the computer;
determining, by the computer;
performing, by the computer; and
generating, by the computer,
These additional elements are software modules which indicate  generic computer functions of  receiving data, transmitting data and making calculations with the data. The usage of virtual currency is equivalent to the that of traditional currency. Further, performing machine learning is recited at a high level of generality and is not described at any level of specificity beyond normal computer instructions.  As such, the components are mere instructions to implement an abstract idea on a generic computer do not provide an inventive concept and thus do not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Similar reasoning and rationale applies to the apparatus claim 1 (if interpreted as comprising hardware “portions”) and the non-transitory computer-readable storage medium claim 9.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 2-7 (if claim 1 is interpreted as comprising hardware “portions”) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claims 2, 3 and 5-7 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the fundamental business practice in the independent claim.
Claim 4 adds the technological feature of “outputting a graph chronologically”.  However, no specific as to a display or type of device presenting such output is conveyed.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pub. No. 20170161729 A1) in view of Bankston et al (US Pub. No. 20170161734 A1), in further view of Purves et al (US Pub. No. 20150073907 A1).
Regarding claims 1, 8 and 9, Wang teaches method of exchanging a first type of currency for a second type of currency using a point of sale exchange machine and a mobile computing device [0007].  He teaches (using the limitations of representative claim 8):
obtaining, by a computer, purchase information … by a user – [0025]; 
deciding by the computer, on a quantity of virtual currency to be provided to the user, based on the purchase information – [0008], [0029], [0034] and [0035]; 
providing, by the computer, the user with the virtual currency of the quantity decided on – [0009], [0023], [0027] and [0029], [0030]; 
accepting, by the computer, from the user, an exchange request to exchange the virtual currency for a substitute – [0027]; 
determining, by the computer, when the exchange request is accepted, whether or not it is within a predetermined period from a point of time when the virtual currency was provided –[0041]; and 
performing by the computer, exchange of the virtual currency when it is determined, that it is within the predetermined period – [0041].
Wang does not explicitly disclose:
obtaining purchase information on a commodity or a service purchased by a user; and
a substitute thing comprising legal currency, electronic points or an article. 
However, Bankston teaches systems and methods for the efficient management of a digital currency system using a cryptocurrency scheme [0006].  He teaches using a mobile wallet in a variety of transactions, such as but not limited to electronic commerce, money transfer/personal payments, mobile commerce, proximity payments, and retail purchases (Applicant’s article), digital goods purchases, and transferring funds between users [0044].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s disclosure to include transactions for retail purchases as taught by Bankston because it allows payment alternatives for goods and services in an efficient manner - Bankston [0002].
Neither Wang nor Bankston explicitly discloses:
generating, by the computer, an estimation model by performing machine learning of user's purchase history and estimating a purchase action of the user by using the estimation model, wherein the estimating a purchase action comprises estimating a member shop to be recommended to the user or a priority order of member shops to be recommended to the user,wherein the estimation model which outputs the purchase action of the user is generated by using user's purchase history, posting history to an SNS and individual information as teacher data.
However, Purves teaches A WEARABLE INTELLIGENT VISION DEVICE APPARATUSES, METHODS AND SYSTEMS (hereinafter "WIVD") which transform mobile device location coordinate information transmissions, real-time reality visual capturing, mixed gesture capturing, bio-sensor data, via WIVD components, into real-time behavior-sensitive product purchase related information, shopping purchase transaction notifications, and electronic receipts [0056].  He teaches using machine learning or heuristics along with the stored historical data, wherein the WIVD server may better assess whether current biometric information and environmental information is an indication of the user being interested in a particular product (as well as the likelihood that the user will make a purchase and whether pricing incentives may be a factor in his purchase decision) [0070].  He teaches using social networks to generate real-time updates of inventory information [0095].
Purves teaches the WIVD generating social predictive purchase item recommendations based on a consumer's social atmospherics [0116]. For example, in one implementation, WIVD may track a consumer's social media connections' social activities (e.g., Facebook status, posts, photos, comments, Tweets, Google+ status, Google+ messages, etc.) and generate heuristics of a possible gift recommendation. For example, if a consumer's Facebook friend has posted a "baby shower" event invitation, or a Facebook status updating indicating she is expecting a baby, WIVD may generate a purchase recommendation for a baby gift to the consumer. As another example, if a consumer's Facebook friend's birthday is coming up, WIVD may analyze the Facebook connection's social activities, purchasing history, etc. to determine the connection's interests (e.g., Facebook comments with regard to a brand, a product item, etc.; "likes"; posted photos related to a product category; hash tags of Tweets; published purchase history on social media; followed pages; followed social media celebrities; etc.) [Id.].  He teaches the WIVD uses store membership cards (indicative Applicant’s member shops) [0221]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s disclosure to include generating  purchase recommendations by analyzing the Facebook connection's social activities, posts and purchasing history as taught by Purves because it automates the system by  generating social predictive ads to a consumer based on the consumer's purchasing patterns, seasonal purchases, and/or the like - Purves [0119].
Claim 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Bankston, in further view of Purves, in further view of Hecht et al (US Pub. No. 20140012647 A1).
Regarding claim 2, neither Wang, Bankston nor Purves explicitly discloses:
 the purchase information includes a price of the virtual currency at the point of time when the virtual currency was provided,
calculating, when the exchange request is accepted, an exchange amount of the virtual currency based on the price at the point of time when the virtual currency was provided, and 
determining an exchange amount of the substitute thing based on an exchange rate from the virtual currency.
However, Hecht teaches systems which implement virtual currency trading, and enable provision of consumer discounts through an exchange rating mechanism, wherein the exchange rates are set dynamically, based on various criteria [0006]. He teaches a consumer putting goods/services into a virtual shopping cart, or a real shopping cart or otherwise selecting goods/services for purchase [0042]. The consumer's exchange rate may be changed by the vendor during the consumer's shopping, for example, in response to the items placed in the shopping cart or otherwise selected with an outward intent to purchase. In embodiments, the exchange rate or the effective discount due to the exchange rate may be displayed to the consumer in real time (e.g., on the communication device the consumer is using for shopping), as the consumer transfers products into the shopping cart [Id.]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s disclosure to include changing an exchange rate for a virtual currency during a consumer's shopping as taught by Hecht because it facilitates online commerce, mobile commerce, and/or point-of-sale commerce - Hecht [0005].
Regarding claim 3, neither Wang, Bankston nor Purves explicitly discloses:
calculating a first exchange amount  wherein the first exchange amount is based on the price at the point of time when the virtual currency was provided and a second exchange amount wherein the second exchange amount is based on the price at the point of time when the exchange request is accepted, and
notifying the user of a difference between the first exchange amount and the second exchange amount.
However, Hecht teaches displaying to the consumer in real time the exchange rate or the effective discount due to the exchange rate (e.g., on the communication device the consumer is using for shopping), as the consumer transfers products into the shopping cart [Id.]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s disclosure to include displaying to the consumer in real time the exchange rate as taught by Hecht because it facilitates online commerce, mobile commerce, and/or point-of-sale commerce - Hecht [0005].
Regarding claim 4, neither Wang, Bankston nor Purves explicitly discloses:
calculating an exchange amount obtained by converting the virtual currency held by the user at each point of time in the past according to the current price at the point of time of provision of the virtual currency and a second exchange amount obtained by converting the virtual currency according to the current price at each point of time, and
outputting` a graph chronologically showing the exchange amount and the second exchange amount at each point of time.
However, Hecht teaches displaying to the consumer in real time the exchange rate or the effective discount due to the exchange rate (e.g., on the communication device the consumer is using for shopping), as the consumer transfers products into the shopping cart [Id.]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s disclosure to include displaying  the exchange rate on the communication device the consumer in real time as taught by Hecht because it facilitates online commerce, mobile commerce, and/or point-of-sale commerce  - Hecht [0005].
Additional Comments
Regarding claims 5 and 6, in view of pending rejections, the Examiner is unable to locate prior art references that anticipate the claimed invention or renders it obvious. 
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Pinckney et al:  “Node Bootstrapping In A Social Graph”, (US Patent No. 11,263,543 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692